Title: To George Washington from Clement Biddle, 23 March 1789
From: Biddle, Clement
To: Washington, George



[Philadelphia] March 23d 1789

Yesterday I received your favour of 15th Inst. Mr Palmer took his directions from Mrs Washingtons Memorandum, but I will speak for the Goloshoes when the Clogs are returned with the New Directions. I have pd his Bill. As there is a Vessel goes this week for Alexandria I will get as much of the Buckwheat as I can onboard her & the whole in time to prevent Disappointment as there are several vessels going to Potowmack in the Course of a mon⟨th.⟩ The Flax Wheels shall be sent by the Present Opportunity and I will endeavour to get a Box of Spanish Sugar or some as nearly of that Quality as possible, if it not to be had as I have heard of none arriving lately The 100Ds. are to your Credit I am Sir Your Excellency’s mo. obed. Servt

Clement Biddle

